Citation Nr: 0804298	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for a dental 
disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for rhinitis.

9.  Entitlement to a compensable rating for a post-traumatic 
deviated nasal septum, status post septorhinoplasty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a low back disability, denied service 
connection for chronic obstructive pulmonary disease (COPD), 
a dental disability, headaches, tinnitus, sinusitis, and 
rhinitis, and a compensable rating for a septal deviation, 
status post septorhinoplasty.  The Board remanded the claim 
for a compensable rating for a deviated nasal septum, and the 
claims for service connection for COPD, headaches, and a 
dental disability in May 2006.  The veteran testified before 
the Board in February 2006 and October 2007.

In July 2005 and September 2006, the veteran filed separate 
claims of entitlement to service connection for interstitial 
lung disease, airway dysfunction syndrome, and asthma.  
Additionally, at his October 2007 hearing before the Board, 
the veteran raised a new claim of entitlement to specially 
adapted housing.  The Board refers those claims to the RO for 
appropriate action.

The issues of entitlement to service connection for a low 
back disability, a dental disability, headaches, sinusitis, 
rhinitis, and COPD are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a June 1986 rating 
decision.  The veteran was notified of the decision but 
failed to perfect an appeal.

2.  The evidence received since the final denial in June 1986 
is new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim.

3.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.

4.  The veteran's post-traumatic deviated nasal septum, 
status post septorhinoplasty, is not manifested by 50 percent 
(or more) obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision that denied the claim for 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).

4.  The criteria for a compensable rating for a post-
traumatic deviated nasal septum, status post 
septorhinoplasty, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code (DC) 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a low back disability was previously 
denied in a June 1986 rating decision.  Although the RO has 
determined that new and material evidence sufficient to 
reopen the claim has not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In a June 1986, the RO denied the veteran's claim for service 
connection for a low back disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006 and 
2007).  Thus, the June 1986 decision became final because the 
veteran did not file a timely appeal.

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in May 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no current evidence 
of a low back disability and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in May 2005.  The Board finds that the evidence 
received since the last final decision in June 1986 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records dated from 
February 1997 to April 2007 which show that the veteran has 
been diagnosed with and treated for bulging discs at L4-L5 
and L5-S1, degenerative changes of the mid- to lower-lumbar 
spine, deformity involving the sacram, and thoracic 
scoliosis.  This is evidence that is both new and material, 
as it demonstrates a current diagnosis of a low back 
disability.  At the time of the June 1986 denial, VA 
examination had revealed no current evidence of a low back 
disability.  This new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.   New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for a low back disability is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including tinnitus, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran asserts that he is entitled to the relaxed 
evidentiary burden afforded combat veterans as a result of 
his service in support of the Vietnam War.  Specifically, the 
veteran asserts that his duties as a plane captain, for which 
he received hazardous duty pay, is sufficient proof of his 
involvement in combat.  The veteran's service personnel 
records show that he served in Vietnam aboard the U.S.S. 
Ranger.  Contrary to the veteran's repeated assertions, 
however, there is no objective evidence that he engaged in 
combat with the enemy such that his lay testimony, alone, can 
establish the occurrence of some in-service incident to which 
a current disability may be connected.  The veteran's service 
personnel records, including his service separation form, 
show no awards or decorations for combat service.  The 
veteran also has not provided any satisfactory lay evidence 
that could be consistent with the circumstances of his 
asserted combat service.  Accordingly, in the absence of 
objective evidence of combat service, the Board finds that 
the relaxed evidentiary burden of 38 U.S.C.A. § 1154(b) does 
not apply in this case. 

The veteran contends that he has tinnitus as a result of 
frequent exposure to acoustic trauma in the form of jet 
engine noise.  Alternatively, he contends that his tinnitus 
is post-traumatic, resulting from a September 1969 fall down 
a flight of stairs as a result of which he sustained a head 
injury.  His service records reflect both that he served as a 
plane captain, as a result of which he would have been 
frequently exposed to jet engine noise, and that he sustained 
a head injury in a September 1969 fall down a flight of 
stairs.

The veteran's service medical records are negative for a 
diagnosis or complaint of tinnitus or ringing in the ears.  
The Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  The first 
evidence of a complaint of tinnitus is not dated until June 
2005, when the veteran filed his claim for service connection 
for tinnitus.  The veteran did not describe his tinnitus 
symptoms at that time.  The next evidence of a complaint of 
tinnitus is dated in January 2006, when the veteran was 
referred for audiological evaluation secondary to complaints 
of decreased hearing.  The audiologist noted a history of 
bilateral tinnitus but did not record any details regarding 
the onset of tinnitus.  Records dated in May 2006 show that 
the veteran complained of constant bilateral tinnitus and 
difficulty discerning spoken words.  Audiometric test results 
at that time were noted to be unreliable, due to delayed and 
false negative responses.  

The veteran underwent VA audiological examination in March 
2007.  At the time of the examination, the veteran reported a 
history of in-service noise exposure as a result of weapons 
training, flight deck noise, and noise associated with Navy 
aviation.  In addition, he reported an in-service history of 
a head injury that occurred in September 1969 when he fell 
down a flight of stairs.  The veteran additionally reported a 
30-year post-service history of working in the manufacturing 
sector.  Part of this time he was the owner, operator, and 
programmer of a CNC company that manufactured metal items for 
other companies, and part of this time he worked as a drill 
bit manufacturer.  The veteran stated that he was required to 
wear hearing protection in his post-service occupations.  The 
examiner noted that CNC equipment is generally large 
industrial computer-based equipment that is programmed to 
perform a series of operations on a piece of stock.  These 
metal-working machines, in the examiner's experience, were 
noise hazardous.  The veteran denied a history of ear 
infections in service, although he reported a post-service 
history of frequent ear infections, which he generally self-
treated, by "lying down and getting away from people."  
With regard to the onset of tinnitus, the veteran reported 
that he first began to experience tinnitus in 1969.  He 
stated that he had never sought medical attention for 
tinnitus, or discussed experiencing tinnitus with anyone, for 
fear that he be interpreted as being mentally ill.  At the 
time of the examination, the veteran did not ascribe the 
onset of his symptoms to a specific acoustic event or other 
incident.  Audiometric evaluation in March 2007 revealed 
bilateral hearing that was considered normal for VA purposes.  
In addressing whether the veteran's tinnitus was related to 
his period of active service, the examiner determined that it 
was less likely than not that the veteran's reported tinnitus 
was a sequella or symptom of any medical problems that may 
have been acquired (or had their onset) during military 
service.  Because the veteran was discharged from service 
with clinically normal hearing, it was more likely that his 
current disability was related to the veteran's post-service 
history of noise exposure.  This was particularly felt to be 
the case, as there was no evidence of record to support the 
presence of tinnitus for more than 30 years after the 
veteran's separation from service, which seemed especially 
significant in records of treatment where one might expect 
this complaint to have been raised.  

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral tinnitus on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's bilateral 
tinnitus.  Indeed, there is only negative evidence against 
such a finding.  Thus, service connection for bilateral 
tinnitus is not warranted.

The veteran has attributed his tinnitus to service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  The veteran does not have 
the medical expertise to provide an opinion regarding the 
etiology.  While the veteran purports that his symptoms 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Additionally, the veteran's testimony 
is of limited value, as his credibility is limited.  While 
the veteran has reported an onset of tinnitus in 1969, the 
evidence of record shows no complaints related to tinnitus 
for more than 30 years after his separation from service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current tinnitus first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); but see Hart v. Mansfield, 21 Vet. App. 505 
(2007) (holding that staged ratings are appropriate where the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The veteran's post-traumatic deviation of the nasal septum is 
rated noncompensably disabling under DC 6502.  Diagnostic 
Code 6502 provides for a single, maximum rating of 10 percent 
where there is a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, DC 6502.  Under 38 C.F.R. § 4.31, where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a zero percent 
evaluation, as in DC 6502, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).  The veteran must have evidence of 
nasal obstruction, along with a deviated nasal septum, in 
order for a compensable rating to be warranted.

Treatment records dated from November 2002 to April 2007 show 
that the veteran frequently complained of nasal congestion or 
a runny nose.  These records also show that the veteran is 
status-post septorhinoplasty and that he has been diagnosed 
with both chronic sinusitis and rhinitis.  Specific findings, 
however, were not made as to the presence or severity of 
nasal obstruction from November 2002 to April 2007.  

The veteran underwent VA examination for his deviated nasal 
septum in July 2003, February 2004, December 2005, and March 
2007.  On examination in July 2003, the veteran reported that 
he had continued to experience difficulty breathing through 
his nostrils since his in-service injury.  He described his 
functional impairment as consisting of difficulty running, as 
he could not breathe through his nose.  Physical examination 
of the nose revealed evidence of right septal deviation but 
no evidence of drainage, discharge, or crusting.  There was 
an approximate obstruction of the right nostril of 25 to 30 
percent, and no obstruction of the left nostril.  X-ray 
examination revealed no evidence of fracture or other osseous 
abnormality.  The nasal septum was midline, the maxillary 
antra were normally pneumatized, with no evidence of bleeding 
into the maxillary antra.  

On examination in February 2004, the veteran reported that he 
had had difficulty breathing through his nose since his in-
service injury.  His difficulty breathing led to shortness of 
breath.  He stated that following his septorhinoplasty he was 
able to breathe better for a while, but a few years after his 
surgery his symptoms returned.  At the time of the 
examination, he specifically complained of obstruction in his 
right nostril, and feeling as though the right nostril was 
plugged.  He also complained of constant drainage in the back 
of his throat, but denied experiencing itching or watery 
eyes.  He described his symptoms as worse in the springtime.  
He denied being prescribed antibiotic treatment for his 
symptoms.  Physical examination revealed deviation of the 
right nasal septum slightly to the right side, approximately 
one-third of the way down from the superior aspect of the 
septum.  There was a slight bony irregularity noted in this 
region, but no scarring.  There was no loss of part of the 
nose or ala, and no scars noted.  There was no significant 
disfigurement noted.  Examination of the nasal passages 
revealed approximately 50 percent obstruction of the right 
nasal passage.  The left nasal passage was open.  There was a 
clear discharge and mild to moderate inflammation of the 
nasal mucosa on the right side.  The examiner noted that at 
the time of the examination, the veteran had no functional 
limitations as a result of his deviated nasal septum.  
However, if the veteran were to have an upper respiratory 
tract infection or possible allergies, he may experience 
total blockage of the right nasal passage, which could lead 
to difficulty with breathing, and intermittently affect his 
functional capacity.

On examination in December 2005, the veteran again reported 
that following his septorhinoplasty, his ability to breathe 
through his nose was initially improved.  However, his 
symptoms returned not long thereafter, and he now experienced 
chronic sinusitis and headaches.  He described his nasal 
congestion as being present "most days."  Physical 
examination revealed open sinuses with pink turbinates.  
There was some small whitish nasal discharge.  There was no 
obstruction of the sinuses.  X-rays of the sinuses taken in 
March 2005 showed that the paranasal sinuses had been fairly 
well aerated.  There was no evidence of any bone erosion.  
The examiner determined that while the veteran's nasal 
symptoms had appeared to worsen since his septorhinoplasty, 
it was more likely than not related to his long and continued 
history of cigarette smoking rather than to his deviated 
septum.  

Finally, on examination in March 2007, the veteran again 
complained of frequent difficulty breathing through his nose.  
Physical examination revealed a 10 percent obstruction of the 
left nasal passage and a 30 percent obstruction of the right 
nasal passage.  There was no evidence of nasal polyps or 
septal deviation, and no evidence of permanent hypertrophy of 
the turbinates as a result of bacterial rhinitis.  There was 
additionally no evidence of tissue loss, scarring, or 
deformity of the nose.  

Although the veteran has a post-traumatic nasal deviation 
(and complaints of trouble breathing), the clinical evidence 
dated from November 2002 to April 2007 has shown a 50 percent 
obstruction of only one nasal passage on only one occasion, 
and evidence of obstruction of both nasal passages likewise 
on only one occasion.  Significantly, at that time the 
veteran's nasal passages were only found to have obstructions 
of 10 and 30 percent.  In order for a 10 percent rating to be 
warranted, there must be evidence of a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, DC 6502, emphasis added.  As 
there has been no evidence of a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side since the claim for an increased rating was filed, a 
compensable rating under DC 6502 has not been warranted at 
any time since the appeal was filed.

The Board has also considered whether a separate or higher 
rating is warranted under any other diagnostic code.  
Diagnostic Code 6504 provides that scars of the nose or loss 
of part of the nose may be assigned a 10 percent rating if 
there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.38 C.F.R. § 4.97, DC 6504.  Here, the evidence of 
record does not show external scarring, loss of part of the 
nose, or any disfigurement.  Therefore, there is no 
appropriate basis for rating the disability under DC 6504.  
In addition, the Board has found no other schedular basis for 
assigning a separate rating or a compensable rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable rating for his 
post-traumatic deviated nasal septum.  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating, and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, April 
2003, August 2004, January 2005, June 2005, July 2005, 
November 2006, and December 2006; rating decisions in August 
2003 and June 2006; a statement of the case in March 2005; 
and a supplemental statement of the case in December 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  With respect to the Dingess 
requirements, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
statement and supplemental statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for service connection for tinnitus and 
for an increased rating for the deviated nasal septum.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

The claim for service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.

Service connection for tinnitus is denied.

A compensable rating for a deviated nasal septum is denied.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a low back 
disability, a dental disability, headaches, sinusitis, COPD 
and rhinitis.

The veteran contends that his currently diagnosed low back 
disability (bulging discs at L4-L5 and L5-S1, degenerative 
changes of the mid- to lower-lumbar spine, deformity 
involving the sacram, and thoracic scoliosis) is the result 
of an in-service injury in which he fell down a flight of 
stairs.  The record reflects that in September 1969 the 
veteran fell down a flight of stairs, as a result of which he 
knocked out teeth numbers 8 and 9, and severely fractured his 
nose.  The record does not demonstrate that the veteran 
injured his back in this fall.  The veteran acknowledges that 
his service medical records do not demonstrate either an 
injury to his back or treatment for low back pain.  He 
contends, however, that he did complain of low back pain at 
the time of the September 1969 injury, but because of the 
severity of the other injuries sustained at that time, his 
complaints were neither recorded nor treated.  The veteran 
has been granted service connection for the residuals of the 
dental injury affecting teeth numbers 8 and 9 and for the 
nasal septal deviation which developed as a result of the 
nose fracture.  

Post-service medical records show that the veteran has 
received treatment for his low back disability.  A March 2005 
letter from the veteran's former chiropractor shows that from 
1977 to 1995 the veteran received sporadic treatment for low 
back disabilities diagnosed as lumbar strain/sprain, 
lumbalgia, lumbar spine myofascitis, sciatic neuritis, and 
vertebral subluxation complex lumbar spine, which the veteran 
related to an injury sustained during service.  VA 
neurological treatment records dated in March 2006 show that 
the veteran's current back problems were felt to be related 
in part to the injury sustained in service and in part to 
aging.  The veteran's service medical records, however, were 
not available to either the chiropractor or the neurologist 
at the time treatment was rendered.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not yet been 
afforded a VA examination of his spine.  Because the 
veteran's service medical records demonstrate that he fell 
down a flight of stairs in September 1969, as a result of 
which he sustained serious injuries to his teeth and nose, 
and it remains unclear to the Board whether his currently 
diagnosed back disorders are related to this injury, the 
Board finds that a remand for an examination and opinion is 
necessary in order to fairly address the merits of his claim.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the claims for service connection 
for a dental disability, headaches, sinusitis, and rhinitis 
must be remanded for an opinion.  The veteran contends that 
he has experienced progressive dental disability (caries and 
periodontal disease) as a result of the dental injury he 
sustained during service.  The veteran has been service-
connected for the residuals of an injury in which he knocked 
out teeth numbers 8 and 9.  He asserts that he has developed 
caries, periodontal disease, and has had to have his wisdom 
teeth extracted as a result of his service-connected 
disability.  He additionally asserts that his in-service 
injury affected more than teeth numbers 8 and 9, entitling 
him to service connection for his current disabilities.  The 
veteran has not yet been afforded an examination with respect 
to this claim.  Because it remains unclear to the Board 
whether the veteran's current dental disabilities are related 
to (caused or aggravated by) the dental injury he sustained 
in the fall down the flight of stairs in 1969, the Board 
finds that a remand for an additional opinion is necessary in 
order to fairly address the merits of his claim.

The veteran contends that he has headaches, sinusitis, and 
rhinitis as a result of the head injury he sustained in 
service.  That is, he contends these disabilities are post-
traumatic in nature.  A review of the record reflects that 
the veteran's headaches have been variously assessed as 
myopic migraines, post-traumatic caphalalgia, and migraine 
headaches with a history of concussive injury.  The record 
also reflects that he has been diagnosed with chronic 
sinusitis and rhinitis.  Records dated in July 2003, and 
September and October 2005 show that his vasomotor rhinitis 
was felt to be post-traumatic in nature, and specifically 
related to the in-service injury.  Additionally, records 
dated in January 2006 show that the veteran was found to have 
chronic sinusitis of uncertain etiology, possibly post-
traumatic, but currently associated with smoking.  The 
veteran underwent VA examination for headaches, sinusitis, 
and rhinitis in March 2007.  While the examiner determined 
that the veteran's headaches, sinusitis, and rhinitis were 
not related to his service-connected deviated nasal septum, 
he did not address whether his headaches, sinusitis, or 
rhinitis were related to the head injury sustained in 
service, that is, whether they were post-traumatic in nature.  
Because it remains unclear to the Board whether the veteran's 
headaches, sinusitis, and rhinitis are post-traumatic in 
nature, or are related to the head injury he sustained in the 
fall down the flight of stairs in 1969, the Board finds that 
a remand for an additional opinion is necessary in order to 
fairly address the merits of his claims.

Finally, with regard to the veteran's claim for service 
connection for COPD, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for service connection for rhinitis and sinusitis.  
Specifically, the veteran is arguing that his COPD is the 
result of or is aggravated by his sinusitis and rhinitis.  
The claim for service connection for COPD is inextricably 
intertwined with the claims for service connection for 
sinusitis and rhinitis as the resolution of those claims 
might have bearing upon the claim for service connection for 
COPD.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining whether any current 
back disability is related to his 
period of active service, including the 
September 1969 fall down a flight of 
stairs.  The physician should review 
the record and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current low back disability is 
related to the 1969 fall down the 
flight of stairs.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed and 
discuss the private and VA medical 
records of treatment relating to the 
low back disorders.  The examiner 
should specifically address and 
reconcile the opinion with the March 
2006 opinion finding that the veteran's 
low back disability is at least in part 
related to the fall down the flight of 
stairs in service.  The rationale for 
all opinions must be provided.

2.  Schedule the veteran for a dental 
examination for the purpose of 
ascertaining whether the veteran's 
current dental disabilities are related 
to (caused or aggravated by) the dental 
injury he sustained in the fall down 
the flight of stairs in 1969.  The 
physician should review the record and 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's current dental disabilities 
are related to (caused or aggravated 
by) the 1969 fall down the flight of 
stairs, as a result of which the 
veteran sustained a dental injury.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for all 
opinions must be provided.

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether the veteran's 
headaches, sinusitis, and rhinitis are 
post-traumatic in nature, or are 
related to the September 1969 fall down 
a flight of stairs.  The physician 
should review the record and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
headaches, sinusitis, and rhinitis are 
related to the 1969 fall down the 
flight of stairs, as a result of which 
the veteran sustained a head injury.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
specifically address and reconcile his 
or her opinion with all findings 
indicating that the veteran's 
headaches, sinusitis, and rhinitis are 
post-traumatic in nature, including, 
most particularly, with the July 2003 
letter from Lawrence A. Shapiro, M.D., 
the physician who performed the 
veteran's septorhinoplasty.  The 
rationale for all opinions must be 
provided.

4.  Then, readjudicate the claims for 
service connection for a low back 
disability, a dental disability, 
headaches, sinusitis, COPD, and 
rhinitis.  If the decisions remain 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


